Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 4, 2013                                                                                        Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Stephen J. Markman
  145325(58)                                                                                               Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano,
  SUSAN COX, Personal Representative of                                                                               Justices
  the Estate of Lisa Cox, deceased,
                Plaintiff-Appellant,
  v                                                                 SC: 145325
                                                                    COA: 303158
                                                                    Wayne CC: 10-000095-NO
  HURON-CLINTON METROPOLITAN
  AUTHORITY,
           Defendant,
  and
  TARA McMAHON, MIKE BARTUS,
  SARAH CZARNECKI, ZACHARY
  HOLLIS, JOSHUA GRAY, SAMANTHA
  PALAMARA, CANDICE MINK, NICOLE
  GAYNIER, JOSHUA FRANKLIN, and
  JOHN MAIER,
             Defendants-Appellees.

  _________________________________________/

         On order of the Court, the motion for reconsideration of this Court’s September 4,
  2012 order is considered, and it is DENIED, because it does not appear that the order was
  entered erroneously.

         CAVANAGH, J., would grant reconsideration and, on reconsideration, would grant
  leave to appeal.

        VIVIANO, J., not participating.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           March 4, 2013                       _________________________________________
         d0225                                                                 Clerk